DETAILED ACTION
This action is in response to communications filed on May 9th, 2022.
Claims 1-20 are hereby allowed.  Claims 1, 8, and 15 are currently amended.  
The present application is a continuation of application no. 15/855,322 filed on September 9th, 2020, which has matured into patent no. 10,805,404.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 2nd, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,805,404 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments on page 8-10, filed on May 9th, 2022 regarding amendments to independent claims 1, 8, and 15 are persuasive.  Specifically, the prior art of record (Desai in view of Klapheke) does not teach providing endpoint control data to an endpoint device causing communication with a remote support, where the remote support server is selected based on a network connection status associated with a remoting capability of the endpoint device.
Upon further search and consideration in the technology area of management applications receiving requests for selecting endpoint devices for remote support, no prior art was identified as teaching: providing endpoint control data to an endpoint device causing communication with a remote support, where the remote support server is selected based on a network connection status associated with a remoting capability of the endpoint device.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang		Pat. Pub.	2018/0288009
Gonsalves	Patent no.	10,310,594
Gailey		Patent no.	9,075,496
Lachwani	Pat. Pub.	2016/0249106
Momchilov	Pat. Pub.	2012/0226742
Dupre		Pat. Pub.	2013/0191524
Aloni		Pat. Pub.	2019/0042387
Qureshi		Pat. Pub.	2014/0007222
Wesby		Pat. Pub.	2022/0132286
Zimmerman	Pat. Pub.	2018/0124243

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/3/22
/BLAKE J RUBIN/Examiner, Art Unit 2457